[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-10942                 FEBRUARY 3, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 06-60357-CR-KAM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CORNELIUS BRAYBOY,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (February 3, 2009)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Edward D. Reagan, appointed counsel for Cornelius Brayboy, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v.California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Brayboy’s conviction and

sentence are AFFIRMED.




                                          2